EXHIBIT 10.2

KFORCE EMPLOYEE STOCK PURCHASE PLAN

AMENDED AND RESTATED

as of January 1, 2006

 

1. Purpose. The purpose of the Plan is to provide employees of Kforce Inc. and
its Subsidiaries with an opportunity to purchase Common Stock of the Firm
through accumulated payroll deductions. It is the intention of the Firm that the
Plan qualify as an “employee stock purchase plan” under Section 423 of the
Internal Revenue Code of 1986, as amended (the “Code”). The provisions of the
Plan shall be construed so as to extend and limit participation in a manner
consistent with the requirements of Section 423 of the Code.

 

2. Definitions.

 

  (a) “Board” shall mean the Board of Directors of the Firm.

 

  (b) “Common Stock” shall mean the common stock of the Firm, par value $.01 per
share.

 

  (c) “Compensation” shall mean all compensation paid or payable in the Offering
Period in question in cash or in kind by the Firm by reason of services
performed by an Employee during any period which is included in the Employee’s
federal gross income for federal income tax purposes for the Offering Period,
excluding amounts realized from the exercise of a non-qualified stock option or
the sale, exchange or other disposition of an incentive stock option, plus any
salary reduction contributions to any plan which are not includable in the
Employee’s gross income under Section 401(k) or Section 125 of the Code.

 

  (d) “Employee” shall mean any individual who is an employee of the Firm or a
Subsidiary for federal income tax withholding purposes. For purposes of the
Plan, the employment relationship shall be treated as continuing intact while
the individual is on sick leave or other leave of absence approved by the Firm.
Where the period of sick leave exceeds 180 days and the individual’s right to
re-employment is not guaranteed either by statute or by contract, the employment
relationship shall be deemed to have terminated on the 181st day of such leave.

 

  (e) “Enrollment Date” shall mean the first day of each Offering Period.

 

  (f) “Exercise Date” shall mean the last day of each Offering Period.

 

  (g) “Fair Market Value” shall mean the value of the Common Stock. If the
Common Stock is listed on any established stock exchange or a national market
system, including without limitation the National Market System of the National
Association of Securities Dealers, Inc. Automated Quotation System (“Nasdaq”),
the Fair Market Value of a share of Common Stock shall be the closing sales
price for a share of Common Stock (or the closing bid, if no sales were
reported), as quoted on such system or exchange (or the exchange with the
greater volume of trading in Common Stock) on the day of such determination as
reported in the Wall Street Journal or such other source as the Board deems
reliable. In the absence of an established market for the Common Stock, the Fair
Market Value of a share of Common Stock shall be determined in good faith by the
Board.

 

  (h) “Firm” shall mean Kforce Inc.

 

  (i) “Offering Period” shall mean a period of approximately three (3) months,
(i) commencing on the first Trading Day on or after January 1 and terminating on
the last Trading Day occurring in the period ending the following March 31,
(ii) commencing on the first Trading Day on or after April 1 and terminating on
the last Trading Day occurring in the period ending with the following June 30,
(iii) commencing on the first Trading Day on or after July 1 and terminating on
the last Trading Day occurring in the period ending with the following
September 30, or (iv) commencing on the first Trading Day on or after October 1
and terminating on the last Trading Day occurring in the period ending with the
following December 31. The duration of Offering Periods may be changed pursuant
to Section 4 of the Plan.

 

  (j) “Plan” shall mean Kforce Employee Stock Purchase Plan, as set forth herein
and as amended from time to time.



--------------------------------------------------------------------------------

  (k) “Purchase Price” shall mean an amount equal to ninety-five percent
(95%) of the Fair Market Value of a share of Common Stock on the Exercise Date.

 

  (l) “Reserves” shall mean the number of shares of Common Stock covered by each
option under the Plan that have not yet been exercised and the number of shares
of Common Stock that have been authorized for issuance under the Plan but not
yet placed under option.

 

  (m) “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than fifty (50) percent of the voting shares are held by the Firm or a
Subsidiary, whether or not such corporation now exists or is hereafter organized
or acquired by the Firm or a Subsidiary.

 

  (n) “Trading Day” shall mean a day on which national stock exchanges and
Nasdaq are open for trading.

 

3. Eligibility.

 

  (a) Initial Eligibility. Any Employee who shall be employed by the Firm or a
Subsidiary on the date his or her participation in the Plan is to become
effective shall be eligible to participate in offerings under the Plan that
commence on or after such Employee becomes a participant in the Plan.

 

  (b) Restrictions on Participation. Notwithstanding any provisions of the Plan
to the contrary, no Employee shall be granted an option under the Plan:

 

  (i) if, immediately after the grant, such Employee (or any other person whose
stock would be attributed to such Employee pursuant to Section 424(d) of the
Code) would own capital stock of the Firm, and/or hold outstanding options to
purchase such stock, possessing five percent (5%) or more of the total combined
voting power or value of all classes of the capital stock of the Firm or of any
Subsidiary; or

 

  (ii) that permits his or her rights to purchase stock under all employee stock
purchase plans of the Firm and its subsidiaries to accrue at a rate that exceeds
twenty-five thousand dollars ($25,000) in fair market value of stock (determined
at the time such option is granted) for each calendar year in which such option
is outstanding.

 

  (c) Commencement of Participation. An eligible Employee may become a
participant by completing an authorization for payroll deduction on the form
provided by the Firm and submitting that form to the third party administrator
on or before the date set therefore by the Board, which date shall be prior to
the Enrollment Date for the Offering Period. Payroll deductions for a
participant shall commence on the applicable Enrollment Date when his
authorization for a payroll deduction becomes effective and shall end on the
Exercise Date of the Offering Period to which such authorization is applicable
unless sooner terminated by the participant as provided in Section 8(a) of the
Plan.

 

4. Offering Periods. The Plan shall be implemented by consecutive three
(3) month Offering Periods. The Board shall have the power to change the
duration of Offering Periods (including the commencement dates thereof) with
respect to future Offering Periods if such change is announced at least five
(5) days prior to the scheduled beginning of the first Offering Period to be
affected thereafter.

 

5. Payroll Deductions.

 

  (a) Amount of Deduction. At the time a participant files his or her
subscription agreement, he or she shall elect to have payroll deductions made on
each pay day during the time he is a participant in an Offering Period in an
amount equal to any whole percentage of the Compensation that he or she receives
on each pay day during the Offering Period. A participant may elect up to 10%.

 

  (b) Participant’s Account. All payroll deductions made for a participant shall
be credited to his or her account under the Plan. A participant may not make any
additional payments into his or her account.

 

  (c) Changes in Payroll Deduction. Changes to payroll deductions can be made by
the participant in accordance to the below restrictions. Changes are to be made
by completing a new subscription agreement and submitting it to the third party
administrator. Changes shall be made by the Firm the next payroll period
following the receipt of such change notice from the administrator or as



--------------------------------------------------------------------------------

soon as administratively feasible. A participant’s contribution election shall
remain in effect for successive Offering Periods unless changed by the
participant as indicated below or unless terminated as provided in Section 8
hereof.

 

  1) Increase Contributions. A participant may only increase the amount they are
contributing during the enrollment period specified which is at the start of any
three-month Offering Period. The change in rate will become effective with the
first payroll of the new Offering Period.

 

  2) Decrease Contributions. A participant may decrease the amount they are
contributing once during any three-month Offering Period. Should the participant
decrease their contribution to 0%, their previous contributions will be used to
make a purchase at the end of that Offering Period. The change shall become
effective with the first full payroll period following the date the Firm
receives the new contribution or as soon as administratively feasible.

 

6. Grant of Option. On the Enrollment Date of each Offering Period, a
participant shall be deemed to have received an option to purchase on each
Exercise Date during such Offering Period at the applicable Purchase Price a
maximum number of shares of Common Stock determined by dividing such
participant’s payroll deductions accumulated prior to such Exercise Date and
retained in the participant’s account as of the Exercise Date by the applicable
Purchase Price.

 

7. Purchase of Option.

 

  (a) Automatic Purchase. Unless a participant withdraws all of the payroll
deductions credited to his or her account prior thereto as provided in Section 8
of the Plan, his or her option for the purchase of Common Stock with payroll
deductions made during an Offering Period shall be deemed to have been purchased
automatically on the Exercise Date applicable to such Offering Period for the
purchase of a number of shares of Common Stock that the accumulated payroll
deductions in his or her account at that time will purchase at the applicable
option price (but not in excess of the number of shares for which options have
been granted to the participant under Section 6 of the Plan). Whole and
fractional shares shall be purchased. During a participant’s lifetime, a
participant’s option to purchase shares hereunder is exercisable only by him or
her.

 

  (b) Sale of Stock. Participants may sell their stock, transfer shares to a
broker, or take stock certificates of shares after completing a 6-month holding
period. The 6-month holding period begins from the date the stock is purchased
at the end of the Offering Period. To initiate this process, the participant
must contact the third party administrator for instructions.

 

8. Withdrawal.

 

  (a) General. A participant may withdraw from the plan and receive all of the
payroll deductions credited to his or her account and not yet used to exercise
his or her option under the Plan at any time during an Offering Period up to 15
days prior to the close of the Offering Period by submitting the proper
paperwork to the third party administrator. All of the participant’s payroll
deductions contributed during that Offering Period shall be paid to such
participant, such participant’s option for the Offering Period shall be
automatically terminated, and no further payroll deductions for the purchase of
shares shall be made for such Offering Period.

 

  (b) Effect on Subsequent Participation. A participant’s withdrawal from the
Plan and the receipt of the payroll deductions credited to his or her account
shall not have any effect upon his or her eligibility to participate in any
similar plan that may hereafter be adopted by the Firm or in succeeding Offering
Periods that commence after the termination of the Offering Period from which
the participant withdraws. If, however, a participant withdraws from the Plan
during an Offering Period, payroll deductions shall not resume at the beginning
of the succeeding Offering Period unless the participant delivers to the third
party administrator a new subscription agreement prior to the commencement of
such succeeding Offering Period.

 

  (c) Termination of Employment. Upon a participant’s ceasing to be an Employee,
for any reason, he or she shall be deemed to have elected to withdraw from the
Plan and the payroll deductions credited to such participant’s account during
the Offering Period but not yet used to exercise the option shall be returned to
such participant or, in the case of his or her death, to the person or persons



--------------------------------------------------------------------------------

entitled thereto under Section 12 of the Plan, and such participant’s option
shall be automatically terminated. Notwithstanding the preceding sentence, a
participant who receives payment in lieu of notice of employment shall be
treated as continuing to be an Employee for the participant’s customary number
of hours per week of employment during the period in which the participant is
subject to such payment in lieu of notice.

 

9. Interest. No interest shall accrue on the payroll deductions of a participant
in the Plan.

 

10. Stock.

 

  (a) Maximum Shares of Kforce Common Stock. The maximum number of shares of the
Firm’s Common Stock that shall be made available for sale under the Plan shall
be six million (6,000,000) shares, subject to adjustment upon changes in
capitalization of the Firm as provided in Section 16 of the Plan. If, on a given
Exercise Date, the number of shares with respect to which options are to be
exercised exceeds the number of shares available under the Plan, the Firm shall
make a pro rata allocation of the shares remaining available for purchase in as
uniform a manner as shall be practicable and as it shall determine to be
equitable, and the balance of payroll deductions credited to the account of each
participant shall be returned to him or her as promptly as possible.

 

  (b) Participant’s Interest in Option Stock. The participant shall have no
interest or voting right in shares covered by his or her option until such
option has been exercised.

 

  (c) Registration of Stock. Shares of Kforce Common Stock to be delivered to a
participant under the Plan shall be registered in the name of the participant or
in the name of the participant and his or her spouse as joint tenants with right
of survivorship.

 

11. Administration. The Plan shall be administered by the Board or a committee
of members of the Board appointed by the Board. The Board or its committee shall
have full and exclusive discretionary authority to construe, interpret and apply
the terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Every finding, decision and determination made by
the Board or its committee shall, to the full extent permitted by law, be final
and binding upon all parties.

 

12. Designation of Beneficiary. A participant may file a written designation of
a beneficiary who is to receive any shares and cash, if any, from the
participant’s account under the Plan in the event of such participant’s death
subsequent to an Exercise Date on which the option is exercised but prior to
delivery to such participant of such shares and cash. In addition, a participant
may file a written designation of a beneficiary who is to receive any cash from
the participant’s account under the Plan in the event of such participant’s
death prior to exercise of the option. If a participant is married and the
designated beneficiary is not the spouse, spousal consent shall be required for
such designation to be effective. Such designation of beneficiary may be changed
by the participant at any time by written notice. In the event of the death of
the participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such participant’s death, the Firm shall
deliver such shares and/or cash to the executor or administrator of the estate
of the participant, or if no such executor or administrator has been appointed
(to the knowledge of the Firm), the Firm, in its discretion, may deliver such
shares and/or cash to the spouse or to any one or more dependents or relatives
of such participant, or, if no spouse, dependent or relative is known to the
Firm, then to such other person as the Firm may designate.

 

13. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and
distribution) by the participant. Any such attempt at assignment, transfer,
pledge or other disposition shall be without effect, except that the Firm may
treat such act as an election to withdraw funds from an Offering Period in
accordance with Section 8 of the Plan.

 

14. Use of Funds. All payroll deductions received or held by the Firm under the
Plan may be used by the Firm for any corporate purpose, and the Firm shall not
be obligated to segregate such payroll deductions.

 

15. Reports. Individual accounts shall be maintained for each participant in the
Plan. Statements of account shall be given to participating Employees at least
annually, which statements shall set forth the amounts of payroll deductions,
the Purchase Price, the number of shares purchased and the remaining cash
balance, if any.



--------------------------------------------------------------------------------

16. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Asset Sale.

 

  (a) Changes in Capitalization. Subject to any required action by the
shareholders of the Firm, (i) the Reserves, (ii) the maximum number of shares
each participant may purchase during each Offering Period, (iii) the Purchase
Price per share, and (iv) the number of shares of Common Stock covered by each
option under the Plan that has not yet been exercised shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of shares of Common Stock effected without receipt of
consideration by the Firm; provided, however, that conversion of any convertible
securities of the Firm shall not be deemed to have been “effected without
receipt of consideration.” Such adjustment shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided herein, no issuance by the Firm of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Common Stock subject to an option.

 

  (b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Firm, the Offering Period then in progress shall be shortened
by setting a new Exercise Date (the “New Exercise Date”), and shall terminate
immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Board. The New Exercise Date shall
be before the date of the Firm’s proposed dissolution or liquidation. The Board
shall notify each participant in writing, at least ten (10) business days prior
to the New Exercise Date, that the Exercise Date for the participant’s option
has been changed to the New Exercise Date and that the participant’s option
shall be exercised automatically on the New Exercise Date, unless prior to such
date the participant has withdrawn the payroll deductions credited to his or her
account as provided in Section 8 of the Plan.

 

  (c) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Firm, or the merger of the Firm with or
into another corporation, the Firm shall use its best efforts to have each
outstanding option assumed or an equivalent option substituted by the successor
corporation or a parent or Subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the option,
the Firm shall set a New Exercise Date and any Offering Periods then in progress
shall end on the New Exercise Date. The New Exercise Date shall be the date
immediately prior to the date of the Firm’s proposed sale or merger. The Board
shall notify each participant in writing, at least ten (10) business days prior
to the New Exercise Date, that the Exercise Date for the participant’s option
has been changed to the New Exercise Date and that the participant’s option
shall be exercised automatically on the New Exercise Date, unless prior to such
date the participant has withdrawn the payroll deductions credited to his or her
account as provided in Section 8 of the Plan.

 

17. Amendment or Termination. The Board of Directors of the Firm may at any time
and for any reason terminate or amend the Plan. Except as provided in Section 16
of the Plan, no such termination can affect options previously granted;
provided, that an Offering Period may be shortened by the Board of Directors to
an earlier Exercise Date and the Plan may be terminated immediately thereafter
if the Board determines that the termination of the Plan is in the best
interests of the Firm and its shareholders. Except as provided in Section 16 of
the Plan, no amendment may make any change in any option theretofore granted
that adversely affects the rights of any participant. To the extent necessary to
comply with Section 423 of the Code (or any successor rule or provision or any
other applicable law, regulation or stock exchange rule), the Firm shall obtain
shareholder approval for any amendment to the Plan in such a manner and to such
a degree as required. Without shareholder consent and without regard to whether
any participant rights may be considered to have been “adversely affected,” the
Board (or its committee) shall be entitled to change Offering Periods, limit the
frequency and/or number of changes in the amount withheld during



--------------------------------------------------------------------------------

an Offering Period, establish the exchange ratio applicable to amounts
designated by a participant in order to adjust for delays or mistakes in the
Firm’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward purchase of Common Stock for
each participant properly correspond with amounts withheld from the
participant’s Compensation, and establish such other limitations or procedures
as the Board (or its committee) determines in its sole discretion advisable that
are consistent with the Plan.

 

18. Notices. All notices or other communications by a participant to the Firm
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Firm at the location, or by the
person, designated by the Firm for the receipt thereof.

 

19. Conditions Upon Issuance of Shares of Kforce Common Stock. Shares of Kforce
Common Stock shall not be issued with respect to an option unless the exercise
of such option and the issuance and delivery of such shares pursuant thereto
shall comply with all applicable provisions of law, domestic or foreign,
including, without limitation, the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares may be listed, and shall be further subject to the
approval of counsel for the Firm with respect to such compliance. As a condition
to the exercise of an option, the Firm may require the person exercising such
option to represent and warrant at the time of any such exercise that the shares
are being purchased only for investment and without any present intention to
sell or distribute such shares if, in the opinion of counsel for the Firm, such
a representation is required by any of the aforementioned applicable provisions
of law. The terms and conditions of options granted under the Plan to, and the
purchase of shares by, persons subject to Section 16 of the Exchange Act shall
comply with the applicable provisions of Rule 16b-3 under the Exchange Act. This
Plan shall be deemed to contain, and such options shall contain, and the shares
issued upon exercise thereof shall be subject to, such additional conditions and
restrictions as may be required by Rule 16b-3 under the Exchange Act to qualify
for the maximum exemption from Section 16 of the Exchange Act with respect to
Plan transactions.

In addition to the restriction described in the first paragraph of this
Section 19, the shares of the Firm’s Common Stock received by any person upon
the exercise of an option may not be sold, assigned, transferred, pledged or
otherwise disposed of for a period of six months from the date of such exercise.

The shares of Firm’s Common Stock received upon the exercise of an option may
bear a legend to such effect or the Firm may require the person receiving such
shares to execute an agreement to such effect.

 

20. Tax Withholding. At the time the option is exercised, in whole or in part,
or at the time some or all of the Firm’s Common Stock issued under the Plan is
disposed of, the participant must make adequate provision for the Firm’s
federal, state or other tax withholding obligations, if any, that arise upon the
exercise of the option or the disposition of the Common Stock. At any time, the
Firm may, but shall not be obligated to, withhold from the participant’s
compensation the amount necessary for the Firm to meet applicable withholding
obligations, including any withholding required to make available to the Firm
any tax deductions attributable to sale or early disposition of Common Stock by
the Employee.

 

21. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board of Directors or its approval by the shareholders of
the Firm. It shall continue in effect for a term of ten (10) years unless
terminated under Section 17 of the Plan.